DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
2.          Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/10/2022.

                                                                    Information Disclosure Statement
3.         The information disclosure statements (IDS) were submitted on the following: 09/07/2020, 11/16/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Objections
4.	Claims 1-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 5.  See MPEP § 608.01(n).  Accordingly, the claim 5 not been further treated on the merits.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
6.	Claim(s) 1-2, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu, US 2018/0350759 A1.

Claim 1. Yagyu disclose a method (such as the process in fig. 27), comprising: 
-conditioning one or more die pads (item 4) of a singular die (item 3, not shown in fig. 27, [0054]); 
-applying a nickel layer (item 14, [0080] to the one or more die pads; 
-applying a gold layer (item 15) over the nickel layer; 
Yagyu appears to not specify “applying a solder paste over the gold layer”. However, fig. 27 shows the step of forming an alloy layer 17 on an upper portion of item 15. Therefore, it would have been within the skill of one of ordinary skill in the art before the effective filling date of the invention to apply the alloy layer of Yagyu as solder paste to successfully solder together two pieces of metal, and facilitate electrical connection.
Yagyu also discloses:
-applying one or more solder balls (item 5a) to the solder paste; 
-and mating the one or more solder balls to one or more bond pads of another die, a printed circuit board, or a substrate. This limitation would read through [0146], wherein is disclosed that the semiconductor chip 3 is mounted on the main surface of the wiring board WB via a bonding layer 7 and a plurality of conductive layers OP formed over the main surface of the semiconductor chip 3 are connected with terminal electrodes LD1 formed on the main surface of the wiring board WB through bonding wires 5.

Claim 2. Yagyu disclose the method of claim 1, wherein conditioning the one or more die pads comprises: removing one or more of metallic residue and chemical deposits from the one or more die pads. This limitation would read through [0008], wherein is disclosed the step of removing a part of the first conductive layer.

Claim 7. Yagyu disclose the method of claim 1, wherein a diameter of the solder balls is equal to or less than a width of the one or more die pads and the one or more bond pads. This limitation would read through the structure of fig. 27, items 4 and 5a. 

Allowable Subject Matter
7.	Claims 3-4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 3 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the singular die comprises an extracted die removed from an integrated circuit package, wherein prior to conditioning the one or more die pads the method comprises: removing one or more of ball bonds and bond wires from die pads of the extracted die, wherein the extracted die comprises a fully functional semiconductor die with one or more ball bonds on the one or more die pads.
(B)	Since claim 4 is dependent claim of objected claim (claim 3), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 3).	

(C)	Claim 6 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of soldering the singular die to the other die, the printed circuit board, or the substrate by baking the singular die mated to the other die, the printed circuit board, or the substrate using a thermal profile.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899